IN THE SUPREME COURT OF THE STATE OF DELAWARE

SABRA A. HORVAT,                            §
                                            §
      Plaintiff Below,                      §     No. 483, 2017
      Appellant,                            §
                                            §     Court Below: Superior Court
      v.                                    §     of the State of Delaware
                                            §
THE STATE OF DELAWARE                       §     C.A. No. S16C-03-003-RFS
OFFICE OF MANAGEMENT &                      §
BUDGET, an agency of the State of           §
Delaware, THE STATE OF                      §
DELAWARE SUPERIOR COURT,                    §
an entity of the State of Delaware,         §
and THE STATE OF DELAWARE,                  §
                                            §
      Defendants Below,                     §
      Appellees.                            §
                                            §

                              Submitted: June 13, 2018
                               Decided: June 15, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                      ORDER

      The appellant argues on appeal that the Superior Court erred in dismissing her

tort claims. We disagree and affirm on the basis of the Superior Court’s opinion of

October 30, 2017 determining that the defendants were protected by sovereign

immunity.1 Because it is unnecessary, we do not reach the question of whether the



1
 Horvat v. State Office of Mgmt. & Budget, C.A. No. S16C-03-003 RFS, 2017 WL 5068574
(Del. Super. Oct. 30, 2017).
appellant’s claims were also barred by the State Tort Claims Act or the so-called

public duty doctrine.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                           BY THE COURT:


                                           /s/ James T. Vaughn, Jr.
                                                 Justice




                                       2